99 F.3d 1138
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Derrick H. DAVIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-3806.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1996.

1
Before:  LIVELY and NELSON, Circuit Judges;  HACKETT, District Judge.*

ORDER

2
Derrick H. Davis, proceeding pro se, appeals a district court judgment denying his motion to reopen his 28 U.S.C. § 2255 case.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In May 1989, a jury convicted Davis of conspiracy to distribute cocaine in violation of 21 U.S.C. § 846, possession with intent to distribute cocaine in violation of 21 U.S.C. § 841, and interstate transportation in aid of racketeering enterprises in violation of 18 U.S.C. §§ 1952 and 2.  He was sentenced to 151 months of imprisonment.  A panel of this court affirmed his conviction on appeal.  United States v. Davis, No. 89-3633, 1991 WL 589 (6th Cir.  Jan. 4, 1991) (unpublished per curiam).


4
While his direct appeal was pending, Davis filed a Fed.R.Civ.P. 60(b) motion for relief from judgment.  The district court denied the motion, and a panel of this court affirmed the denial.


5
Thereafter, the district court denied Davis's motion to vacate his sentence pursuant to 28 U.S.C. § 2255.  This court affirmed, but remanded the case on the issue of whether Davis's attorney had been hindered by a conflict of interest.  On remand, the district court concluded that counsel had not rendered ineffective assistance concerning an alleged conflict of interest.  A panel of this court affirmed.


6
In his motion to reopen the § 2255 case, Davis sought to have the district court address issues concerning an alleged conflict of interest that he argued had not been previously addressed.  Upon review, the district court denied the motion.  Thereafter, the district court denied Davis's motion to alter or amend the judgment.


7
Davis has filed a timely appeal, essentially reasserting his same arguments.


8
Upon review, we conclude that the district court did not abuse its discretion when it denied Davis's motion to reopen.  In denying the petitioner's motion to reopen this case for further proceedings, the district court found that all of Davis's claims had either been adjudicated by the district court or the court of appeals on their merits, or had been found not subject to review because of procedural default.


9
We agree.  Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, United States District Judge for the Eastern District of Michigan, sitting by designation